Exhibit 10.13

FISKER INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

1. General; Purpose.

(a) The Plan provides a means by which Eligible Employees and/or Eligible
Service Providers of either the Company or a Designated Company may be given an
opportunity to purchase shares of Common Stock. The Plan permits the Company to
grant a series of Purchase Rights to Eligible Employees and/or Eligible Service
Providers.

(b) The Company, by means of the Plan, seeks to retain and assist its Related
Corporations or Affiliates in retaining the services of such Eligible Employees
and Eligible Service Providers, to secure and retain the services of new
Eligible Employees and Eligible Service Providers and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Related Corporations and Affiliates.

(c) The Plan includes two components: a 423 Component and a Non-423 Component.
The Company intends (but makes no undertaking or representation to maintain) the
423 Component to qualify as an Employee Stock Purchase Plan. The provisions of
the 423 Component, accordingly, will be construed in a manner that is consistent
with the requirements of Section 423 of the Code, including without limitation,
to extend and limit Plan participation in a uniform and non-discriminating
basis. In addition, this Plan authorizes grants of Purchase Rights under the
Non-423 Component that do not meet the requirements of an Employee Stock
Purchase Plan. Except as otherwise provided in the Plan or determined by the
Board, the Non-423 Component will operate and be administered in the same manner
as the 423 Component. In addition, the Company may make separate Offerings which
vary in terms (provided that such terms are not inconsistent with the provisions
of the Plan and, except with respect to a Non-423 Component, the requirements of
an Employee Stock Purchase Plan), and the Company will designate which
Designated Company is participating in each separate Offering and if any
Eligible Service Providers will be eligible to participate in a separate
Offering. Eligible Employees will be able to participate in the 423 Component or
Non-423 Component of the Plan. Eligible Service Providers will only be able to
participate in the Non-423 Component of the Plan.

2. Administration.

(a) The Board will administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b) The Board will have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To determine how and when Purchase Rights will be granted and the provisions
of each Offering (which need not be identical).



--------------------------------------------------------------------------------

(ii) To designate from time to time which Related Corporations will be eligible
to participate in the Plan as Designated 423 Corporations or as Designated
Non-423 Corporations, which Affiliates will be eligible to participate in the
Plan as Designated Non-423 Corporations, and which Designated Companies will
participate in each separate Offering (to the extent that the Company makes
separate Offerings).

(iii) To designate from time to time which persons will be Eligible Service
Providers and which Eligible Service Providers will participate in each separate
Offering (to the extent that the Company makes separate Offerings).

(iv) To construe and interpret the Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan, in a manner and to the extent it deems necessary or expedient to make the
Plan fully effective.

(v) To settle all controversies regarding the Plan and Purchase Rights granted
under the Plan.

(vi) To suspend or terminate the Plan at any time as provided in Section 12.

(vii) To amend the Plan at any time as provided in Section 12.

(viii) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company, its Related
Corporations, and Affiliates and to carry out the intent that the 423 Component
be treated as an Employee Stock Purchase Plan.

(ix) To adopt such rules, procedures and sub-plans relating to the operation and
administration of the Plan as are necessary or appropriate under applicable
local laws, regulations and procedures to permit or facilitate participation in
the Plan by Employees or Eligible Service Providers who are non-U.S. nationals
or employed or providing services or located or otherwise subject to the laws of
a jurisdiction outside the United States. Without limiting the generality of,
but consistent with, the foregoing, the Board specifically is authorized to
adopt rules, procedures, and sub-plans, which, for purposes of the Non-423
Component, may be beyond the scope of Section 423 of the Code, regarding,
without limitation, eligibility to participate in the Plan, handling and making
of Contributions, establishment of bank or trust accounts to hold Contributions,
payment of interest, conversion of local currency, obligations to pay payroll
tax, determination of beneficiary designation requirements, withholding
procedures and handling of share issuances, any of which may vary according to
applicable requirements.

(c) The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.

 

-2-



--------------------------------------------------------------------------------

(d) All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

3. Shares of Common Stock Subject to the Plan.

(a) Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the maximum number of shares of Common Stock that may be issued
under the Plan will not exceed 3,213,034 shares of Common Stock, plus the number
of shares of Common Stock that are automatically added on the first day of each
Fiscal Year beginning with the 2022 Fiscal Year and ending on (and including)
the first day of the 2032 Fiscal Year, in an amount equal to one-half percent
(0.5%) of the total number of shares of Common Stock outstanding on the last day
of the calendar month prior to the date of such automatic increase.
Notwithstanding the foregoing, the Board may act prior to the first day of any
fiscal year to provide that there will be no increase in the share reserve for
such fiscal year or that the increase in the share reserve for such fiscal year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence.

(b) If any Purchase Right granted under the Plan terminates without having been
exercised in full, the shares of Common Stock not purchased under such Purchase
Right will again become available for issuance under the Plan.

(c) The stock purchasable under the Plan will be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.

4. Grant of Purchase Rights; Offering.

(a) The Board may from time to time grant or provide for the grant of Purchase
Rights to Eligible Employees and/or Eligible Service Providers under an Offering
(consisting of one or more Purchase Periods) on an Offering Date or Offering
Dates selected by the Board. Each Offering will be in such form and will contain
such terms and conditions as the Board will deem appropriate, and, with respect
to the 423 Component, will comply with the requirement of Section 423(b)(5) of
the Code that all Employees granted Purchase Rights will have the same rights
and privileges. The terms and conditions of an Offering will be incorporated by
reference into the Plan and treated as part of the Plan. The provisions of
separate Offerings need not be identical, but each Offering will include
(through incorporation of the provisions of this Plan by reference in the
Offering Document or otherwise) the period during which the Offering will be
effective, which period will not exceed twenty-seven (27) months beginning with
the Offering Date, and the substance of the provisions contained in Sections 5
through 8, inclusive.

(b) If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in forms delivered to the Company:
(i) each form will apply to all of his or her Purchase Rights under the Plan,
and (ii) a Purchase Right with a lower exercise price (or an earlier-granted
Purchase Right, if different Purchase Rights have identical exercise prices)
will be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if different Purchase
Rights have identical exercise prices) will be exercised.

 

-3-



--------------------------------------------------------------------------------

(c) The Board will have the discretion to structure an Offering so that if the
Fair Market Value of a share of Common Stock on the first Trading Day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of a share of Common Stock on the Offering Date for that Offering, then
(i) that Offering will terminate immediately as of that first Trading Day, and
(ii) the Participants in such terminated Offering will be automatically enrolled
in a new Offering beginning on the first Trading Day of such new Offering Period
and Purchase Period.

5. Eligibility.

(a) Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate in accordance with Section 2(b), to Employees of a Related
Corporation or, solely with respect to the Non-423 Component, Employees of an
Affiliate or Eligible Service Providers.

(b) The Board may provide that Employees will not be eligible to be granted
Purchase Rights under the Plan if, on the Offering Date, the Employee (i) has
not completed at least two (2) years of service since the Employee’s last hire
date (or such lesser period of time as may be determined by the Board in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Board in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Board in its discretion),
(iv) is an Officer, (v) is a highly compensated employee within the meaning of
Section 423(b)(4)(D) of the Code, or (vi) has not satisfied such other criteria
as the Board may determine consistent with Section 423 of the Code. Unless
otherwise determined by the Board for any Offering Period, an Employee will not
be eligible to be granted Purchase Rights unless, on the Offering Date, the
Employee customarily works more than twenty (20) hours per week and more than
five (5) months per calendar year.

(c) No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing five (5) percent or more of the total combined voting power or value
of all classes of stock of the Company or of any Related Corporation. For
purposes of this Section 5(c), the rules of Section 424(d) of the Code will
apply in determining the stock ownership of any Employee, and stock which such
Employee may purchase under all outstanding Purchase Rights and options will be
treated as stock owned by such Employee.

(d) As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee’s rights to purchase
stock of the Company or any Related Corporation to accrue at a rate which, when
aggregated, exceeds U.S. $25,000 of Fair Market Value of such stock (determined
at the time such rights are granted, and which, with respect to the Plan, will
be determined as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time.

(e) An Eligible Service Provider will not be eligible to be granted Purchase
Rights unless the Eligible Service Provider is providing bonafide services to
the Company or a Designated Company on the applicable Offering Date.

 

-4-



--------------------------------------------------------------------------------

(f) Notwithstanding anything set forth herein except for Section 5(e) above, the
Board may establish additional eligibility requirements, or fewer eligibility
requirements, for Employees and/or Eligible Service Providers with respect to
Offerings made under the Non-423 Component even if such requirements are not
consistent with Section 423 of the Code.

6. Purchase Rights; Purchase Price.

(a) On each Offering Date, each Eligible Employee or Eligible Service Provider,
pursuant to an Offering made under the Plan, will be granted a Purchase Right to
purchase up to that number of shares of Common Stock (rounded down to the
nearest whole share) purchasable either with a percentage or with a maximum
dollar amount, as designated by the Board; provided however, that in the case of
Eligible Employees, such percentage or maximum dollar amount will in either case
not exceed 15% of such Employee’s earnings (as defined by the Board in each
Offering) during the period that begins on the Offering Date (or such later date
as the Board determines for a particular Offering) and ends on the date stated
in the Offering, which date will be no later than the end of the Offering,
unless otherwise provided for in an Offering.

(b) The Board will establish one or more Purchase Dates during an Offering on
which Purchase Rights granted for that Offering will be exercised and shares of
Common Stock will be purchased in accordance with such Offering.

(c) In connection with each Offering made under the Plan, the Board may specify
(i) a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering, (ii) a maximum aggregate
number of shares of Common Stock that may be purchased by all Participants
pursuant to such Offering, and (iii) a maximum aggregate number of shares of
Common Stock that may be purchased by all Participants on any Purchase Date
under the Offering. If the aggregate purchase of shares of Common Stock issuable
on exercise of Purchase Rights granted under the Offering would exceed any such
maximum aggregate number, then, in the absence of any Board action otherwise, a
pro rata (based on each Participant’s accumulated Contributions) allocation of
the shares of Common Stock (rounded down to the nearest whole share) available
will be made in as nearly a uniform manner as will be practicable and equitable.

(d) The purchase price of shares of Common Stock acquired pursuant to Purchase
Rights will be not less than the lesser of:

(i) an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the Offering Date; or

(ii) an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the applicable Purchase Date.

7. Participation; Withdrawal; Termination.

(a) An Eligible Employee may elect to authorize payroll deductions as the means
of making Contributions by completing and delivering to the Company, within the
time specified by the Company, an enrollment form provided by the Company or any
third party designated by the Company (each, a “Company Designee”). The
enrollment form will specify the amount of Contributions not to exceed the
maximum amount specified by the Board. Each Participant’s Contributions will be
credited to a bookkeeping account for such Participant under the Plan and will
be deposited with the general funds of the Company except where applicable laws
or regulations require that Contributions be deposited with a Company Designee
or otherwise be segregated.

 

-5-



--------------------------------------------------------------------------------

(b) If permitted in the Offering, a Participant may begin Contributions with the
first payroll or payment date occurring on or after the Offering Date (or, in
the case of a payroll date or payment date that occurs after the end of the
prior Offering but before the Offering Date of the next new Offering,
Contributions from such payroll or payment will be included in the new Offering)
or on such other date as set forth in the Offering. If permitted in the
Offering, a Participant may thereafter reduce (including to zero) or increase
his or her Contributions. If required under applicable laws or regulations or if
specifically provided in the Offering, in addition to or instead of making
Contributions by payroll deductions, a Participant may make Contributions
through a payment by cash, check, or wire transfer prior to a Purchase Date, in
a manner directed by the Company or a Company Designee.

(c) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company or a Company Designee a
withdrawal form provided by the Company. The Company may impose a deadline
before a Purchase Date for withdrawing. On such withdrawal, such Participant’s
Purchase Right in that Offering will immediately terminate and the Company will
distribute as soon as practicable to such Participant all of his or her
accumulated but unused Contributions without interest and such Participant’s
Purchase Right in that Offering will then terminate. A Participant’s withdrawal
from that Offering will have no effect on his or her eligibility to participate
in any other Offerings under the Plan, but such Participant will be required to
deliver a new enrollment form to participate in subsequent Offerings.

(d) Purchase Rights granted pursuant to any Offering under the Plan will
terminate immediately if the Participant either (i) is no longer an Eligible
Employee or Eligible Service Provider for any reason or for no reason, or
(ii) is otherwise no longer eligible to participate. The Company shall have the
exclusive discretion to determine when Participant is no longer actively
providing services and the date of the termination of employment or service for
purposes of the Plan. As soon as practicable, the Company will distribute to
such individual all of his or her accumulated but unused Contributions without
interest.

(e) During a Participant’s lifetime, Purchase Rights will be exercisable only by
such Participant. Purchase Rights are not transferable by a Participant, except
by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.

(f) Unless otherwise specified in the Offering or required by applicable laws,
the Company will have no obligation to pay interest on Contributions.

8. Exercise of Purchase Rights.

(a) On each Purchase Date, each Participant’s accumulated Contributions will be
applied to the purchase of shares of Common Stock (rounded down to the nearest
whole share), up to the maximum number of shares of Common Stock permitted by
the Plan and the applicable Offering, at the purchase price specified in the
Offering. No fractional shares will be issued unless specifically provided for
in the Offering.

 

-6-



--------------------------------------------------------------------------------

(b) Unless otherwise provided in the Offering, if any amount of accumulated
Contributions remains in a Participant’s account after the purchase of shares of
Common Stock on the final Purchase Date in an Offering, then such remaining
amount will roll over to the next Offering.

(c) No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued on such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable U.S. federal and state, non-U.S. and
other securities, exchange control, and other laws applicable to the Plan. If on
a Purchase Date the shares of Common Stock are not so registered or the Plan is
not in such compliance, no Purchase Rights will be exercised on such Purchase
Date, and the Purchase Date will be delayed until the shares of Common Stock are
subject to such an effective registration statement and the Plan is in material
compliance, except that the Purchase Date will in no event be more than three
(3) months from the original Purchase Date. If, on the Purchase Date, as delayed
to the maximum extent permissible, the shares of Common Stock are not registered
and the Plan is not in material compliance with all applicable laws or
regulations, as determined by the Company in its sole discretion, no Purchase
Rights will be exercised and all accumulated but unused Contributions will be
distributed as soon as practicable to the Participants without interest.

9. Covenants of the Company. The Company will seek to obtain from each U.S.
federal or state, non-U.S. or other regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Purchase
Rights and issue and sell shares of Common Stock thereunder unless the Company
determines, in its sole discretion, that doing so would cause the Company to
incur costs that are unreasonable. If, after commercially reasonable efforts,
the Company is unable to obtain the authority that counsel for the Company deems
necessary for the grant of Purchase Rights or the lawful issuance and sale of
Common Stock under the Plan, and at a commercially reasonable cost, the Company
will be relieved from any liability for failure to grant Purchase Rights or to
issue and sell Common Stock on exercise of such Purchase Rights.

10. Designation of Beneficiary.

(a) The Company may, but is not obligated to, permit a Participant to submit a
form designating a beneficiary who will receive any shares of Common Stock or
Contributions from the Participant’s account under the Plan if the Participant
dies before such shares or Contributions are delivered to the Participant. The
Company may, but is not obligated to, permit the Participant to change such
designation of beneficiary. Any such designation or change must be on a form
approved by the Company or as approved by the Company for use by a Company
Designee.

(b) If a Participant dies, in the absence of a valid beneficiary designation,
the Company will deliver any shares of Common Stock and Contributions to the
executor or administrator of the estate of the Participant. If no executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its sole discretion, may deliver such shares of Common Stock and
Contributions, without interest, to the Participant’s spouse, dependents or
relatives, or if no spouse, dependent or relative is known to the Company, then
to such other person as the Company may designate.

 

-7-



--------------------------------------------------------------------------------

11. Capitalization Adjustments; Dissolution or Liquidation; Corporate
Transactions.

(a) In the event of a Capitalization Adjustment, the Board will appropriately
and proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a), (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a), (iii) the class(es) and number of securities
subject to, and the purchase price applicable to outstanding Offerings and
Purchase Rights, and (iv) the class(es) and number of securities that are the
subject of the purchase limits under each ongoing Offering. The Board will make
these adjustments, and its determination will be final, binding, and conclusive.

(b) In the event of a dissolution or liquidation of the Company, the Board will
shorten any Offering then in progress by setting a New Purchase Date prior to
the consummation of such proposed dissolution or liquidation. The Board will
notify each Participant in writing, prior to the New Purchase Date that the
Purchase Date for the Participant’s Purchase Rights has been changed to the New
Purchase Date and that such Purchase Rights will be automatically exercised on
the New Purchase Date, unless prior to such date the Participant has withdrawn
from the Offering as provided in Section 7.

(c) In the event of a Corporate Transaction, then: (i) any surviving corporation
or acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue outstanding Purchase Rights or may substitute
similar rights (including a right to acquire the same consideration paid to the
stockholders in the Corporate Transaction) for outstanding Purchase Rights, or
(ii) if any surviving or acquiring corporation (or its parent company) does not
assume or continue such Purchase Rights or does not substitute similar rights
for such Purchase Rights, then the Participants’ accumulated Contributions will
be used to purchase shares of Common Stock (rounded down to the nearest whole
share) prior to the Corporate Transaction under the outstanding Purchase Rights
(with such actual date to be determined by the Board in its sole discretion),
and the Purchase Rights will terminate immediately after such purchase. The
Board will notify each Participant in writing, prior to the New Purchase Date
that the Purchase Date for the Participant’s Purchase Rights has been changed to
the New Purchase Date and that such Purchase Rights will be automatically
exercised on the New Purchase Date, unless prior to such date the Participant
has withdrawn from the Offering as provided in Section 7.

12. Amendment, Termination or Suspension of the Plan.

(a) The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan for which stockholder approval is required by applicable
laws, regulations or listing requirements, including any amendment that either
(i) increases the number of shares of Common Stock available for issuance under
the Plan, (ii) expands the class of individuals eligible to become Participants
and receive Purchase Rights, (iii) materially increases the benefits accruing to
Participants under the Plan or reduces the price at which shares of Common Stock
may be purchased under the Plan, (iv) extends the term of the Plan, or
(v) expands the types of awards available for issuance under the Plan, but in
each of (i) through (v) above only to the extent stockholder approval is
required by applicable laws, regulations, or listing requirements.

 

-8-



--------------------------------------------------------------------------------

(b) The Board may suspend or terminate the Plan at any time. No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.

(c) Any benefits, privileges, entitlements, and obligations under any
outstanding Purchase Rights granted before an amendment, suspension, or
termination of the Plan will not be materially impaired by any such amendment,
suspension, or termination except (i) with the consent of the person to whom
such Purchase Rights were granted, (ii) as necessary to comply with any laws,
listing requirements, or governmental regulations (including, without
limitation, the provisions of Section 423 of the Code and the regulations and
other interpretive guidance issued thereunder relating to Employee Stock
Purchase Plans) including without limitation any such regulations or other
guidance that may be issued or amended after the date the Plan is adopted by the
Board, or (iii) as necessary to obtain or maintain any special tax, listing, or
regulatory treatment. To be clear, the Board may amend outstanding Purchase
Rights without a Participant’s consent if such amendment is necessary to ensure
that the Purchase Right or the 423 Component complies with the requirements of
Section 423 of the Code.

13. Section 409A of the Code; Tax Qualification.

(a) Purchase Rights granted under the 423 Component are intended to be exempt
from the application of Section 409A of the Code under U.S. Treasury Regulation
Section 1.409A-1(b)(5)(ii). Purchase Rights granted under the Non-423 Component
to U.S. taxpayers are intended to be exempt from the application of Section 409A
of the Code under the short-term deferral exception and any ambiguities will be
construed and interpreted in accordance with such intent. Subject to
Section 13(b) below, Purchase Rights granted to U.S. taxpayers under the Non-423
Component will be subject to such terms and conditions that will permit such
Purchase Rights to satisfy the requirements of the short-term deferral exception
available under Section 409A of the Code, including the requirement that the
shares subject to a Purchase Right be delivered within the short-term deferral
period. Subject to Section 13(b) below, in the case of a Participant who would
otherwise be subject to Section 409A of the Code, to the extent the Board
determines that a Purchase Right or the exercise, payment, settlement, or
deferral thereof is subject to Section 409A of the Code, the Purchase Right will
be granted, exercised, paid, settled, or deferred in a manner that will comply
with Section 409A of the Code, including U.S. Department of Treasury regulations
and other interpretive guidance issued thereunder, including, without
limitation, any such regulations or other guidance that may be issued after the
adoption of the Plan. Notwithstanding the foregoing, the Company will have no
liability to a Participant or any other party if the Purchase Right that is
intended to be exempt from or compliant with Section 409A of the Code is not so
exempt or compliant or for any action taken by the Board with respect thereto.

(b) Although the Company may endeavor to (i) qualify a Purchase Right for
special tax treatment under the laws of the United States or jurisdictions
outside of the United States, or (ii) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain special or to avoid unfavorable
tax treatment, notwithstanding anything to the contrary in this Plan, including
Section 13(a) above. The Company will be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan and in no event will the Company, any Related Corporation or any
Affiliate be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A of the Code.

 

-9-



--------------------------------------------------------------------------------

14. Effective Date of Plan. The Plan will become effective on the Effective
Date. No Purchase Rights will be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval must be within
twelve (12) months before or after the date the Plan is adopted (or, if required
under Section 12(a) above, amended) by the Board.

15. Miscellaneous Provisions.

(a) Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
will constitute general funds of the Company.

(b) A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant’s shares of Common Stock acquired on
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).

(c) The Plan and the Offerings do not constitute an employment or service
contract. Nothing in the Plan or in the Offerings will in any way alter the
at-will nature of a Participant’s employment, if applicable, or be deemed to
create in any way whatsoever any obligation on the part of any Participant to
continue his or her employment or service relationship with the Company, a
Related Corporation, or an Affiliate, or on the part of the Company, a Related
Corporation, or an Affiliate to continue the employment or service of a
Participant.

(d) The provisions of the Plan will be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan or
any Offering, the parties hereby submit and consent to the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California or the federal courts of the
United States located in California and no other courts.

(e) If any particular provision of the Plan is found to be invalid or otherwise
unenforceable, such provision will not affect the other provisions of the Plan,
but the Plan will be construed in all respects as if such invalid provision were
omitted.

(f) If any provision of the Plan does not comply with applicable laws or
regulations, such provision will be construed in such a manner as to comply with
applicable laws or regulations.

16. Withholding of Taxes; Other Charges. To the extent tax withholding or the
payment of similar tax obligations is required by applicable federal, state,
local or non-U.S. law, a Participant must make arrangements satisfactory to the
Company for the payment of any withholding or similar tax obligations that arise
in connection with the Plan or any Offering including, without limitation, any
such taxes payable on (a) any Contributions, (b) the benefit derived from
acquiring shares of Common Stock at an exercise price that is less than the Fair
Market Value of such shares, and (c) the transfer of shares of Common Stock to
the Participant or a person designated by the Participant, including a sale or
other disposition of the shares. The obligations of the Company under the Plan

 

-10-



--------------------------------------------------------------------------------

shall be conditioned on the making of such payments or arrangements, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant.
Participants shall be solely responsible for any commissions or other charges
imposed with respect to the sale or transfer of shares of Common Stock pursuant
to the terms of this Plan. Each of the Company and any Related Corporation, as
applicable, is authorized to deduct, or cause to be deducted, from any amounts
payable to a Participant, and may also undertake any other action reasonably
necessary to permit compliance with applicable tax withholding laws, including,
without limitation, withholding a portion of the shares of Common Stock
otherwise deliverable to or for the account of a Participant or requiring, as a
condition to the transfer of shares of Common Stock to such Participant or a
person designated by such Participant, payment of any applicable withholding
tax.

17. Definitions. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

(a) “423 Component” means the part of the Plan, which excludes the
Non-423 Component, pursuant to which Purchase Rights that satisfy the
requirements for an Employee Stock Purchase Plan may be granted to Eligible
Employees.

(b) “Affiliate” means any entity, other than a Related Corporation, in which the
Company has an equity or other ownership interest or that is directly or
indirectly controlled by, controls, or is under common control with the Company,
in all cases, as determined by the Board, whether now or hereafter existing.

(c) “Board” means the Board of Directors of the Company.

(d) “Capitalization Adjustment” means, with respect to the Common Stock subject
to the Plan or subject to any Purchase Right after the date the Plan is adopted
by the Board, a stock split, reverse stock split, stock dividend, combination,
consolidation, recapitalization (including a recapitalization through a large
nonrecurring cash dividend) or reclassification of the Common Stock, subdivision
of the Common Stock, a rights offering, a reorganization, merger, spin-off,
split-up, repurchase, or exchange of Common Stock or other securities of the
Company or other significant corporate transaction, or other change affecting
the Common Stock occurs.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

(f) “Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).

(g) “Common Stock” means the Class A common stock of the Company.

(h) “Company” means Fisker Inc., a Delaware corporation.

(i) “Contributions” means the payroll deductions or other payments specifically
provided for in the Offering that a Participant contributes to fund the exercise
of a Purchase Right. A Participant may make additional payments into his or her
account if specifically provided for in the Offering, and then only if the
Participant has not already contributed the maximum permitted amount of payroll
deductions and other payments during the Offering.

 

-11-



--------------------------------------------------------------------------------

(j) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a transfer of all or substantially all of the Company’s assets;

(ii) a merger, consolidation or other capital reorganization or business
combination transaction of the Company with or into another corporation, entity
or person; or

(iii) the consummation of a transaction, or series of related transactions, in
which any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of more than 50% of the Company’s then
outstanding capital stock.

(k) “Designated 423 Corporation” means any Related Corporation selected by the
Board as participating in the 423 Component.

(l) “Designated Company” means any Designated Non-423 Corporation or Designated
423 Corporation, provided, however, that at any given time, a Related
Corporation participating in the 423 Component will not be a Related Corporation
participating in the Non-423 Component.

(m) “Designated Non-423 Corporation” means any Related Corporation or Affiliate
selected by the Board as participating in the Non-423 Component.

(n) “Director” means a member of the Board.

(o) “Effective Date” means October 29, 2020.

(p) “Eligible Employee” means an Employee who meets the requirements set forth
in the document(s) governing the Offering for eligibility to participate in the
Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan. For purposes of the Plan, the
employment relationship will be treated as continuing intact while the Employee
is on sick leave or other leave of absence approved by the Company or a Related
Corporation or Affiliate that directly employs the Employee. Where the period of
leave exceeds three (3) months and the Employee’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship will be
deemed to have terminated three (3) months and one (1) day following the
commencement of such leave.

(q) “Eligible Service Provider” means a natural person other than an Employee or
Director who (i) is designated by the Committee to be an “Eligible Service
Provider,” (ii) provides bonafide services to the Company or a Related
Corporation, (iii) is not a U.S. taxpayer and (iv) meets the requirements set
forth in the document(s) governing the Offering for eligibility to participate
in the Offering, provided that such person also meets the requirements for
eligibility to participate set forth in the Plan.

 

-12-



--------------------------------------------------------------------------------

(r) “Employee” means any person, including an Officer or Director, who is
treated as an employee in the records of the Company or a Related Corporation or
Affiliate. However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

(s) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(t) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder.

(u) “Fair Market Value” means, as of any date, the value of a share of the
Common Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value will be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the date of determination, as reported in such source as
the Board deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in such source as the Board deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Board in compliance with
applicable laws and regulations and in a manner that complies with Section 409A
of the Code.

(v) “Fiscal Year” means the fiscal year of the Company.

(w) “New Purchase Date” means a new Purchase Date set by shortening any Offering
then in progress.

(x) “Non-423 Component” means the part of the Plan, which excludes the
423 Component, pursuant to which Purchase Rights that are not intended to
satisfy the requirements for an Employee Stock Purchase Plan may be granted to
Eligible Employees and Eligible Service Providers.

(y) “Offering” means the grant to Eligible Employees or Eligible Service
Providers of Purchase Rights, with the exercise of those Purchase Rights
automatically occurring at the end of one or more Purchase Periods. The terms
and conditions of an Offering will generally be set forth in the “Offering
Document” approved by the Board for that Offering.

(z) “Offering Date” means a date selected by the Board for an Offering to
commence.

 

-13-



--------------------------------------------------------------------------------

(aa) “Officer” means a person who is an officer of the Company or a Related
Corporation or Affiliate within the meaning of Section 16 of the Exchange Act.

(bb) “Participant” means an Eligible Employee or Eligible Service Provider who
holds an outstanding Purchase Right.

(cc) “Plan” means this Fisker Inc. 2020 Employee Stock Purchase Plan, including
both the 423 Component and the Non-423 Component, as amended from time to time.

(dd) “Purchase Date” means one or more dates during an Offering selected by the
Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.

(ee) “Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date. An Offering may consist of one or
more Purchase Periods.

(ff) “Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to the Plan.

(gg) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(hh) “Securities Act” means the U.S. Securities Act of 1933, as amended.

(ii) “Trading Day” means any day on which the exchange or market on which shares
of Common Stock are listed is open for trading.

o O o

 

-14-